Citation Nr: 1449087	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a bilateral leg rash.

2.  Entitlement to service connection for a bilateral toenail disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from November 1958 to October 1962 and from October 1963 to September 1967.  He also had service in the Coast Guard Reserve with periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the VA Regional Office (RO) in Providence, Rhode Island.

In February 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  Regarding service connection for a bilateral leg rash, the Veteran's service treatment records (STRs) during his reserve service show that he complained of a rash and was diagnosed with contact dermatitis in May 1977.  He reported the condition had been present since October 1976 and flared-up periodically.  The Veteran's personnel records show that such occurred during a period of ACDUTRA.  A January 2010 letter from the Veteran's physician, A.S., D.P.M., indicates that the Veteran's rash/dermatitis has continued to manifest since service.  Post-service treatment records confirm complaints of a leg rash with at least one diagnosis of dermatitis.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the etiology of his leg rash.

As for the other issue on appeal, the Veteran's STRs from his first period of active duty show that he had ingrown toenails.  At a VA examination in September 2010, no toenail disorder was diagnosed.  However, subsequent to that, private treatment records showing diagnoses of toenail disorders have been submitted.  A January 2014 letter from Dr. A.S. shows that the Veteran's current toenail abnormalities may be related to his in-service ingrown toenails.  In light of this evidence, the Board concludes that a remand of this issue is necessary to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from Dr. A.S. and at the Providence VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed bilateral leg rash and bilateral toenail disorder.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A.  For the Veteran's bilateral leg rash, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether:

i) It at least as likely as not (i.e., probability of approximately 50 percent), that the Veteran had a preexisting skin disorder on his legs prior to entrance for ACDUTRA in May 1977; and, if so, whether it at least as likely as not that such a preexisting disability was aggravated (permanently worsened beyond the natural progression of the disease) by service.  The examiner should address the Veteran's May 1977 record showing a report of having a skin condition since October 1976.  

ii) If the examiner finds that there was no preexisting skin disorder on the Veteran's legs, the examiner should provide an opinion as whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not, or less likely than not (i.e., probability less than 50 percent) that any diagnosed bilateral skin rash is related to the Veteran's military service.  The examiner should address the Veteran's reports of persisting skin symptoms on his legs since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
B.  For the Veteran's bilateral toenail disorder, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not, that any diagnosed bilateral toenail disorder is related to his military service.  The examiner should address the ingrown toenails treated in November 1959.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



